Citation Nr: 9902967	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts due to ionizing radiation.

2.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 until June 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision in September 1993 from the Los Angeles, California 
Regional Office (RO) which denied service connection for 
bilateral cataracts, and a rating action in February 1998 by 
the Reno, Nevada RO which denied service connection for a 
skin disorder, claimed as psoriasis, due to ionizing 
radiation.  During the pendency of the appeal, the appellant 
relocated and the claims folders were transferred to the 
Reno, Nevada RO.

This case was remanded by a decision of the Board dated in 
November 1996.  The case has been returned to the Board and 
is once again before the signatory Member for appropriate 
disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he developed bilateral cataracts as 
a direct result of his exposure to ionizing radiation during 
service subsequent to his presence at six atomic weapons 
explosions at Bikini and Eniwetok Atolls in the Pacific Ocean 
in 1954.  He asserts that despite the findings of the Defense 
Nuclear Agency (DNA), he was exposed to substantial levels of 
ionizing radiation in the course of his duties as a washdown 
technician aboard the USS Epperson during Operation CASTLE.  
He states that he developed bilateral posterior subcapsular 
cataracts at an early age and was told by his physician that 
this was unusual.  It is averred that under the 
circumstances, the benefit of any doubt should be resolved in 
his favor as to this matter.  

The appellant also contends that he developed a generalized 
body rash following detonations of atomic devices at Eniwetok 
Atoll while in service, and reported to sick bay on a number 
of occasions for such at that time.  He maintains that he 
continues to have periodic residuals of such which he treats 
with topical medication, and that service connection is also 
warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim for service 
connection for psoriasis due to exposure to ionizing 
radiation is not well grounded, and that the preponderance of 
the evidence is against service connection for bilateral 
posterior subcapsular cataracts due to ionizing radiation. 


FINDINGS OF FACT

1.  The claim for service connection for psoriasis due to 
ionizing radiation is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to bilateral 
posterior subcapsular cataracts due to ionizing radiation has 
been obtained by the RO.

3.  The veteran was exposed to ionizing radiation during his 
participation in atmospheric nuclear testing in Operation 
CASTLE between March 1 and May 14, 1954.

4.  After military service, bilateral cataracts were 
diagnosed in 1977. 

5.  The record does not contain competent medical evidence 
relating the veteran's bilateral posterior subcapsular 
cataracts to his in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
claimed as psoriasis, due to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral posterior subcapsular cataracts were not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(a) (1998).


If a veteran, while on active duty, active duty for training, 
or inactive duty training, participated in a radiation-risk 
activity, as defined therein, manifests any of the following 
diseases that disease shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (1998) are also satisfied: leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
paragraph 38 C.F.R. § 3.311(b)(5), listed above, then the 
claim will be referred to the Under Secretary for Benefits 
for further consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c).

If after such consideration the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant.  38 C.F.R. 
§ 3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102, shall apply. 38 C.F.R. 
§ 3.311(f).

Additionally, the Federal Circuit has held that a claimant 
may prove that exposure to ionizing radiation during service 
actually caused the claimed disability, thereby warranting 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043-
44 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

1.  Service connection for psoriasis due to ionizing 
radiation.

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for psoriasis due to ionizing radiation.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).


To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records reflect no complaints or 
treatment for a skin condition.  Upon examination in June 
1954 for discharge from service, it was not indicated that 
there was any abnormality in this regard.  The postservice 
record shows that the veteran was afforded a VA examination 
for compensation and pension purposes in December 1954 for a 
disorder not pertinent to this appeal, and upon physical 
examination of systems, the skin was evaluated as normal.  No 
complaints regarding the skin were recorded.  Private clinic 
records dated between 1988 and 1996 were received indicating 
treatment for various complaints and disorders including a 
skin condition variously diagnosed as dermatitis and 
psoriasis.  In January 1992, it was noted that the veteran 
had had a rash from the elbows to the wrist and from the 
knees to the ankles "off and on" for three to four years 
which was currently not going away.  

The veteran and his wife presented testimony in April 1996 
upon personal hearing on appeal before a Member of the Board 
sitting at Reno, Nevada to the effect that when the appellant 
returned home from Eniwetok, he had lost weight, was 
jaundiced and was completely broken out in a rash for which 
he had been given a salve.  They indicated that the rash 
recurred every time he went out into the sun, and was the 
same one he had first experienced at sea in the Pacific.

Analysis

The veteran's exposure to ionizing radiation as a participant 
in the nuclear weapons testing activities at Eniwetok and 
Bikini Atolls between March 1, and April 14, 1954 is 
acknowledged.  However, after reviewing the evidence as a 
whole in this regard, the Board is unable to find that the 
appellant has presented a well-grounded claim.  To begin 
with, there is no medical evidence that a skin disorder was 
present in service, or shortly thereafter when he was 
examined in December 1954 or for many years thereafter.  See 
38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  Moreover, neither 
psoriasis nor dermatitis is one of the radiogenic diseases 
subject to presumptive application under 38 C.F.R. §§ 3.309 
or 3.311.

Additionally, the Board has carefully considered the 
statements of the appellant and his representative that 
exposure to ionizing radiation played a role in the 
development of skin disability.  The United States Court of 
Veterans Appeals for the Federal Circuit has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, § 
5, 98 Stat. 2715, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals (Court) has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  See Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Significantly, however, no medical 
evidence has been received in this case which shows that an 
association exists between the development of any current 
skin disease and exposure to ionizing radiation.  In sum, the 
only evidence suggesting that there is a relationship between 
the skin problem and exposure to ionizing radiation has been 
the appellant's own statement to that effect.  However, as a 
layperson who is untrained in the field of medicine, he is 
not competent to offer an opinion which requires specialized 
knowledge and expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The record simply does not contain any competent 
evidence in the form of medical records or a medical opinion 
which in any way tends to show that the veteran's psoriasis 
and/or dermatitis was caused by a disability which was 
incurred in or aggravated during service, or was the result 
of exposure to ionizing radiation.  As a well-grounded claim 
must be supported by evidence, more than merely allegations, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the Board 
must find that this claim is not well grounded.  Accordingly, 
the appellant's claim for entitlement to service connection 
for a skin disorder, claimed as psoriasis, must also be found 
to not be well-grounded, and the claim must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make this 
claim "plausible"  See generally McKnight v. Gober, 131 
F.3rd 1483 (fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.

2.  Service connection for posterior subcapsular cataracts 
due to ionizing radiation. 

The Board finds that this aspect of the appeal is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the appellant has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In this case, 
documentation as to the veteran's service, the findings of 
the Defense Nuclear Agency confirming his exposure to 
ionizing radiation in service, and the development of a 
potentially radiogenic disorder are sufficient to conclude 
that the claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).

The Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible.  A review of the 
record indicates that the RO completed the necessary 
development under 38 C.F.R. § 3.311, the veteran has been 
afforded the opportunity to present evidentiary information 
pursuant to Combee, and he has been advised of the directive 
of the Secretary of Defense in February 1996 authorizing 
veterans seeking disability benefits to divulge information 
pertaining to their participation in nuclear testing 
activities which had national security implications.  The 
veteran and his representative have not indicated that there 
is outstanding evidence available which may support his 
claim.  As such, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that upon examination in 
July 1952 for entrance onto active duty, the veteran was 
observed to have a 1/4 inch scar at the corner of the right 
eye.  Ocular health was, however, shown to be within normal 
limits.  When examined in June 1954 for discharge from 
service, no abnormality pertinent as to the eyes was 
recorded.  The veteran filed a claim for posterior 
subcapsular cataracts secondary to radiation exposure in 
August 1991.

Subsequently received was a letter from J. M. McCaffery, 
M.D., dated June 30, 1991, noting that he was responding to 
the veteran's questions pertaining to his eye disability.  
Dr. McCaffery stated that the appellant had first been seen 
by him in 1977 with unusual eye findings of acute iritis in 
the right eye.  It was reported that in addition to such, 
bilateral posterior subcapsular cataracts were observed which 
subsequently worsened to such an extent, that the veteran had 
to have cataract surgery in the right eye two years later.  
It was noted that the cataract in the left eye was now 
maturing and that he was approaching the need for surgery as 
to that eye.  It was indicated that the presence of that type 
of cataract in someone the age of 46 (in 1977) was "really 
quite unusual" and that it would always be assumed that 
there was an underlying cause for a posterior subcapsular 
cataract in a young individual.  He stated that to his 
knowledge, there had never been an explanation for the 
veteran's cataracts, but that they were definitely not 
congenital or "senile" cataracts.  Dr. McCaffery concluded 
that this "[t] type of cataract is not the type...I would 
associate with irradiation from high powered electrical lines 
or nuclear radiation."  It was felt that "this type of 
cataract might be seen in somebody who is exposed to a great 
deal of heat such as in people who are professional glass 
blowers."  

The appellant wrote in January 1992 that as a pipefitter on 
the USS Epperson during nuclear testing activities at Bikini 
and Eniwetok Atolls in 1954, he and other members of the crew 
installed and maintained the "wash down" system and that 
after each test, they had to go topside in protective gear to 
insure that the wash down was complete before opening up the 
ship for normal operations.  He noted that this placed him 
topside immediately following each atomic blast.

A letter dated in September 1992 was received from the 
Defense Nuclear Agency confirming that the veteran had been 
assigned to the USS Epperson and was present at Operation 
CASTLE, an atmospheric nuclear test series conducted at 
Bikini and Eniwetok Atolls in the Pacific from March 1st 
through May 14, 1954.  The veteran's duties at that time were 
reported to be as a pipefitter and that personnel in that 
rating installed and repaired piping.  A historical account 
of the Epperson's activities was attached showing that the 
ship was located between 37 miles (test Romeo) to 220 miles 
(test Union) away as each of the six test events occurred, 
and noting the average topside intensities aboard the ship 
following test Romeo at varying hours.  It was reported that 
the dosimetry readings the veteran himself had recorded while 
carrying out his duties had been reviewed and showed that the 
readings were in millirem with a total exposure that equaled 
2.01 rem.  It was explained that it had been determined, 
however, that dosimetry devices issued during that timeframe 
had given readings that were consistently high, and that film 
badges that such personnel had also been issued provided a 
more accurate assessment of radiation exposure.  It was 
determined that based on the actual readings obtained from 
the film badges, as well as from scientific dose 
reconstruction for a period during which the film badge was 
lost, that the total dose for the veteran during Operation 
CASTLE was 0.848 rem gamma.  It was noted that that dose had 
an upper error bound of 1.5 rem gamma.  It was added that the 
veteran had virtually no potential for exposure to neutron 
radiation.  

Pursuant to an RO request of May 1993 for a medical opinion, 
a memorandum from the Assistant Chief Medical Director for 
Environmental Medicine (ACMD) was received in September 1993 
setting forth the basic findings that the veteran had been 
found to have received a maximal dose of 1.5 rem gamma 
irradiation at the age of 23, and had developed subcapsular 
cataracts some 23 years after his greatest exposure. 

It was found, in pertinent part, that "[t]he incidence of 
radiation cataracts is dose-time, and age-dependent.  Single 
doses of 2 Gy (200 rads) or fractionated doses of 4 Gy (400 
rads) can result in the formation of lens opacities.  Lens 
opacities do not always interfere with vision, and thus a 
clinical cataract requires higher doses.  The latent period 
for production of cataracts from the time of exposure may 
range from half a year to 35 years although on the average, 
it is 2-3 years.  The higher the absorbed dose, the shorter 
is the latent period.  A single dose of 7.5 Gy (750 rads) 
causes cataract formation in all those exposed.  A similar 
incidence occurs with 14 Gy (1400 rads) given over a period 
3-12 weeks.  The minimum cataractogenic dose in humans is 2 
Gy (200 rads) in a single dose and 5.5 Gy (550 rads) given 
over 12 wk.  Medical Effect of Ionizing Radiation, Mettler 
and Moseley, 1988, pages 136-138."

The ACMD concluded that because the veteran's radiation dose 
was lower than the cited values, it was highly unlikely that 
his posterior subcapsular cataracts could be attributed to 
exposure to ionizing radiation in service.

The veteran's physician, Dr. McCaffery, wrote in January 1994 
that cataract surgery was performed on the left eye in March 
1993.  He commented that it was possible that the veteran had 
been exposed to radiation in 1954, and that this 
"possibility as a cause of cataracts would need to be 
researched by experts in the area of radiation-induced 
pathology."

The veteran was afforded a personal hearing at the RO in 
November 1994 and presented testimony to the effect that 
after each atomic blast, he and other crewmembers would go 
topside to hose down the perimeter of the ship to wash away 
any fallout.  He stated that the water that was used for this 
purpose came through the ship's system and was also likely to 
have also been irradiated, and that they bathed and drank the 
same water.  He related that they were issued pocket 
dosimeters and advised to keep their own radiation dosages 
which he did in a notebook.  He stated that Japanese 
fisherman who were in the same proximity as his ship at that 
time were later compensated by the U.S. Government for the 
radiation injuries they sustained as a result of the blasts.  

The appellant and his wife presented testimony before a 
Member of the Board sitting at Reno, Nevada in April 1996.  
He related in effect that radiation records were haphazardly 
kept during the period that the nuclear testing activities 
were being performed, but that the readings on his dosimeter 
were always high.  He reiterated his duties aboard ship and 
the fact that he had been advised to keep his own radiation 
readings.  The veteran's wife recounted that he had 
experienced his greatest dose of radiation on March 27, 1954 
as he stood on deck after the blast; that shock waves flowed 
through him and that this was not anticipated.  The veteran 
stated that this was a different type of bomb and was a top 
secret test codenamed Romeo, and that their position was 35 
miles from ground zero.  He related that he had gone on board 
six or seven hours after the blast.  The appellant also 
recounted a number of other detonations subsequent to which 
he was required to go topside for washdown.  He related that 
he was considered special detail because he was one of only 
two people who were charged with the duty of washing down the 
ship.  

A Radiation Dose Assessment was calculated for the veteran by 
the Defense Special Weapons Agency and a report of such was 
dated and received in December 1997.  Following a detailed 
and comprehensive analysis of the evidentiary findings and 
factors, including background history, the appellant's 
duties, the location of the appellant's vessel during the 
various tests, external and internal dose assessments, actual 
and reconstructed dosimetry readings, and exposure 
timeframes, it was determined that the total committed 
effective dose equivalent to the veteran was less than 0.1 
rem.  

Analysis

As indicated above, the service medical records are negative 
for pertinent eye complaints or diagnoses.  The evidence 
shows that the veteran was first diagnosed with bilateral 
posterior subcapsular cataracts 1977, approximately 23 years 
post separation from service.  The basis of the veteran's 
claim is that he developed bilateral posterior subcapsular 
cataracts many years after service as a result of exposure to 
ionizing radiation in service.  In this regard, as set forth 
above, service connection claims based on in-service exposure 
to radiation may potentially be addressed under 38 C.F.R. 
§ 3.303(d), 3.309(d) or 3.311.

Under section 3.309, certain specified diseases will be 
presumed to have been incurred in service if they become 
manifest in a radiation-exposed veteran.  38 C.F.R. § 
3.309(d).  In applying this statutory presumption there is no 
requirement for documenting the level of radiation exposure, 
unlike the requirements in 38 C.F.R. § 3.311.  The veteran's 
bilateral posterior subcapsular cataracts is not one of the 
diseases contemplated by section 3.309.  Therefore, this 
section is inapplicable and does not provide a basis under 
which the Board may grant his claim.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  This section does not provide presumptive service 
connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.

To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b) (1997). It is undisputed in this case 
that all of the aforementioned criteria have been met.

Although posterior subcapsular cataracts are not among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 C.F.R. § 3.309(d), they are 
potentially "radiogenic" diseases under 38 C.F.R. § 3.311.  
However, the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service do 
not necessarily establish entitlement to service connection.  
The Board must consider all relevant factors, including the 
amount of radiation exposure, in determining whether the 
record supports the contended etiologic relationship.

The record shows that the RO followed procedures prescribed 
by 38 C.F.R. § 3.311 in obtaining radiation exposure data for 
the veteran and referring the information to the Director of 
Compensation and Pension Service.  As a result, in a 
September 1993 advisory opinion, it was determined that it 
was highly unlikely that the appellant's posterior 
subcapsular cataracts could be attributed to exposure to 
ionizing radiation in service.  This opinion was based on the 
presumed maximal dose of the veteran's radiation exposure in 
service.

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  However, the preponderance 
of the evidence is against a grant of service connection for 
bilateral cataracts under this regulation.  There is no 
indication of any eye disability in service, and posterior 
subcapsular cataracts became manifest many years after 
service discharge.  Further, the disability in question has 
not been linked by any medical opinion or other competent 
(medical) evidence to any event in service.  The Board has 
considered the veteran's own physician's statements in this 
matter and notes that Dr. McCaffery initially opined that the 
cataracts were not the type he would associate with nuclear 
irradiation.  He later suggests that in view of the 
appellant's possible exposure to radiation, that the cause of 
the cataracts should be researched by experts in the field of 
radiation-induced pathology.  The Board finds that Dr. 
McCaffery's suggestion clearly does not meet the standard of 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) to establish 
service connection by way of proof of actual direct 
causation. 

The Board has also carefully reviewed and considered the 
veteran's voluminous correspondence of record and the 
detailed testimony presented upon hearings on appeal to the 
effect that his posterior subcapsular cataracts are 
etiologically related to radiation exposure in service.  As 
noted previously, however, he is not competent to offer an 
opinion which requires specialized knowledge and expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for posterior subcapsular cataracts secondary to 
radiation exposure.  In support of this conclusion, the Board 
notes that the radiation dose construction, derived from 
official military records, shows that the veteran could have 
received a maximal dose 1.5 rem gamma for his activities 
during Operation Castle, and that he had virtually no 
potential exposure to neutron radiation.  According to the 
ACMD, this level of exposure is insufficient to cause 
bilateral posterior subcapsular cataracts.  The Board finds 
that this opinion is well-reasoned and persuasive.  There is 
no medical evidence otherwise showing an etiological 
relationship between the bilateral posterior subcapsular 
cataracts, and his radiation exposure in service.  The 
opinion of the ACMD, which is based on quantitative analysis, 
is clearly against the veteran claim.  In light of the 
foregoing considerations and in the absence of any medical 
opinion supporting the veteran's assertions, the Board 
concludes that bilateral posterior subcapsular cataracts were 
not caused by exposure to ionizing radiation in service.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

The claim for service connection for psoriasis is not well 
grounded and the appeal is therefore denied.  

Service connection for bilateral cataracts is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 12 -
